Citation Nr: 0725210	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  05-25 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
pes cavus (claw foot).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern







INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1974 to January 1977.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2005 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The veteran's bilateral pes cavus is manifested by all toes 
but the great toes hammertoes with valgus deformity of the 
great toes.  


CONCLUSION OF LAW

A 50 percent rating is warranted for the veteran's bilateral 
pes cavus.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, Diagnostic 
Code (Code) 5278 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  An October 2004 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record.  As the decision below grants the maximum 
schedular rating for the disability at issue, he is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.

The veteran's pertinent treatment records have been secured.  
The RO arranged for him to be examined in December 2004.  
While the report of this examination does not contain 
information regarding all the criteria for rating pes cavus 
(e.g., there is no specific notation regarding presence or 
absence of callosities), because there is sufficient 
information to grant the benefit sought (i.e., the maximum 
schedular rating for pes cavus), the Board finds that another 
examination is not necessary.  The veteran has not identified 
any other pertinent evidence that remains outstanding.  VA's 
duties to notify and assist are met.  Accordingly, the Board 
will address the merits of the claim.

B.  Factual Background

The instant claim for increase was filed in August 2003.

Records from Paris Regional Medical Center and John Peter 
Smith Hospital pertaining to a serious automobile accident 
involving the veteran in September 2004 contain no specific 
mention of pes cavus.

On December 2004 VA foot examination, the veteran reported 
increased pain in his feet.  It was noted that the veteran 
wore special shoes with inserts, and could only walk short 
distances (about 1/2 a block).  MRIs of the feet were 
consistent with hammertoe deformity.  Examination showed 
hammertoe deformities of the second through fifth toes 
bilaterally and hallux valgus deformity of both great toes.  

C.  Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.

Pes cavus is rated under Code 5278, which provides for a 30 
percent rating for bilateral involvement with all toes 
tending to dorsiflexion, limitation of dorsiflexion at ankle 
to a right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads.  A 50 percent rating 
is warranted for marked contraction of plantar fascia with 
dropped forefoot, all toes hammertoes, very painful 
callosities, and marked varus deformity.  38 C.F.R. § 4.71a, 
Code 5278.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55 (1994). 

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
reasonable doubt is to be resolved in the claimant's favor 
and the claim will be allowed.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The findings on December 2004 VA examination may reasonably 
be considered to approximate the criteria for a 50 percent 
rating for bilateral pes cavus, and warrant the assignment of 
such rating.  See 38 C.F.R. §§ 3.102, 4.7.  While marked 
contracture of plantar fascia with dropped forefoot and 
marked varus deformity are not reported, all toes but the 
great toes are hammertoes, and there is valgus deformity of 
the great toes.  There is no specific mention of presence or 
absence of callosities; but it is noteworthy that the veteran 
wears special shoes with inserts, and the examiner noted that 
the veteran could only walk about 1/2 of a block.  

Inasmuch as 50 percent is the maximum schedular rating for 
pes cavus, the Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
While the veteran has stated that his bilateral claw foot 
causes him serious pain in his activities of daily living, 
there is no objective evidence in the record of 'marked' 
interference with employment or frequent hospitalizations due 
to bilateral claw foot, or other factors of like gravity 
which would suggest that referral for extraschedular 
consideration is indicated.  Consequently, referral for 
extraschedular consideration is not indicated.  See 38 C.F.R. 
§ 3,321.


ORDER

A 50 percent rating is granted for the veteran's bilateral 
pes cavus, subject to the regulations governing payment of 
monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


